DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 16 March 2021 has been entered.  
Status of the Claims
Applicant amended claims 1, 15, and 17.  Claims 2-8 were cancelled previously by Applicant.  Claims 1 and 9-17 are pending.
Rejoinder
Applicant narrowed claim 1 by deleting dihydrojasmonic acid from the Markush group.  Dihydrojasmonic acid was the species of bed bug compound under examination in the previous Office action (23 December 2020).  Thereafter, the examiner expanded his search to encompass all the remaining species of bed bug compound recited in Applicant’s claims, including even the withdrawn independent claims, i.e., claims 9 and 10.  The examiner notes that none of Applicant’s claims is generic in regard to species of bed bug compound.  Pursuant to the procedures set forth in MPEP § 821.04, the election-of-species requirement set forth in paragraph 4 of the Office action mailed 01 April 2020, is withdrawn, and claims 9 and 10 hereby REJOINED and fully 
Once an election-of-species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Referring to the previous Office action (23 December 2020), Applicant’s claim amendments succeed in overcoming (i) the objection to claim 17, (ii) the rejection of claim 17 under 35 U.S.C. 112(d) or (pre-AIA ) fourth paragraph, and (iii) all rejections under 35 U.S.C. 103(a).  The examiner notes that although MDJ amide (claim 1) and 5-butyl-3-methyl-2-cyclohexenone (claim 10) are ketones, there is insufficient structural similarity between those compounds and the ketones disclosed in Bedoukian (WO 2010/126576 A1) to advance a proper prima facie case of obviousness.  See also Office action (24 June 2020) at paragraph 6.  
As stated in the Advisory Action (23 March 2021), the three rejections on the ground of nonstatutory obviousness-type double patenting set forth in the previous Office action have been withdrawn in view of the Terminal Disclaimer filed 16 March 2021, which was approved by the Patent Office.  The examiner’s appreciates Applicant’s effort to advance prosecution.
None of the independent claims (claims 1, 9, and 10) can be rejected based on the prior art MPEP § 2142 (“impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art”).  Prior art references considered for the purpose of evaluating the patentability of the claims, as recently amended, include those listed on the PTO-892 that accompanies this Notice of Allowance.
Therefore, claims 1 and 9-17 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
16 June 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611